On Petition for Rehearing.
Per Curiam.
Appellants complain that we did not pass upon the question presented by them, namely, the insufficiency of the complaint, and the facts to support the judgment, in this: that it is not averred in the complaint, nor found as a fact in the special finding, that appellee was authorized by the court to sue in his own name.
We regard the averment and finding contended for as altogether immaterial. In an action like this it is not necessary that the complaint shall disclose any specific authority from the court for the receiver to sue in his own name. It must be borne in mind that appellee is a receiver appointed, upon the application of a creditor, to wind up the affairs of a corporation, upon the expiration of its charter. In such case, he may sue in the name of the corporation or otherwise, — that *288is, in his own name, as he may elect. Section 3435 Burns 1894, section 3012 Horner 1897. What was said by the court in this case on its former appeal, touching this question (Hatfield v. Cummings, Rec., 142 Ind. 350), was a correct statement of the law, except when otherwise provided by statute. Manlove, Rec., v. Burger, 38 Ind. 211. The statute which controls the right of a receiver, appointed to wind up the affairs of a corporation whose charter has expired, was neither presented nor considered by the court in that case; hence, what is there said is not applicable to the question relative to the authority of a receiver appointed under section 3435, supra, to sue in his own name.
Appellants further and vigorously complain that we did not pass upon the sufficiency of the second paragraphs of replies to the second paragraphs of the separate answers of appellants. Appellants’ joint assignment of error, to the overruling of the demurrers to these replies, appears complete on one page of the record, and upon another page, under a repeated title, appear proper separate assignments of error to the same action of the court, and it is manifest that the judge who wrote the opinion overlooked the separate assignments.” The answers to which the replies were addressed are, in substance, the same, and, in effect, allege that the Lime Oity Building, Loan and Savings Association was legally incorporated on .the 5th day of May, 1879, for a period of eight years; that it ceased to exist as a corporation on the 5th day of May, 1887; that the three years allowed by law, in which to wind up its affairs, expired May 5, 1890; that no receiver was appointed nor applied for by any creditor, stockholder, or member of said association or other person prior to the 23d day of July, 1890.
The replies assailed are, in substance, the same, and, in effect, allege that appellants, James M. and Thursy Hatfield, were each stockholders in said Lime Oity Building, Loan and Savings Association on the 12th day of April, 1890, and the *289said Thursy, a debtor of said association for the sum of money sued for in this action, and that upon said last named day one Black, himself being a stockholder in said association and a creditor thereof, commenced his suit in the Huntington Circuit Court for the collection of his debt and the appointment of a receiver to wind up the affairs of said association; that such issues were formed in said action between the plaintiff, Black, and such association, that called in question, among other things, the right and power of the court to appoint a receiver in said cause; that said issues were submitted to the court for trial, and, after hearing the evidence, the court found that the plaintiff was entitled to recover, and that a receiver ought to be appointed, and did thereupon render judgment for the plaintiff for the sum of $958.50, and' did appoint appellee receiver of said association, and did thereupon order said receiver to collect all assets due said association, by suit or otherwise, and from the same to pay the plaintiff’s judgment; that appellee duly qualified and entered upon the discharge of his duties as such receiver; from which judgment and order, appointing appellee receiver, said association appealed to the Supreme Court, and, among other things, assigned as error in said Supreme Court the action of -said Huntington Circuit Court in the appointment of appellee as receiver; that said appeal has been determined by said Supreme Court and the decision of the said Huntington Circuit Court in all things affirmed and reported in Lime City, etc., Assn. v. Black, 136 Ind. 544.
The pleadings in the Black ease are set out in the replies. These replies to answers, that only questioned the authority of the court to appoint a receiver, are clearly good.' They show that appellants were stockholders of the association— that is, a part of the association — at the time of the adjudication, and are bound by it. See authorities cited in the opinion, supra. Furthermore, what is said in the main opinion touching the conclusion of law, drawn from the facts found *290under these answers and replies as being a collateral attack, is a further and complete answer to appellants’ contention.
"We have carefully reviewed the record and find no error in it. The petition for rehearing is overruled.